        Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 1 of 19




Kevin E. Dinius
Sarah Hallock-Jayne
DINIUS LAW
5680 E. Franklin Rd., Suite 130
Nampa, Idaho 83687
Telephone:     (208) 475-0100
Facsimile:     (208) 475-0101
ISB Nos.       5974, 5745
kdinius@diniuslaw.com
shallockjayne@diniuslaw.com
Attorneys for Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports,
LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 AMY EVANS, an individual,                     )
                                               )
 Plaintiff,                                    )
                                                    CASE NO. 1:19-cv-00380-DCN
                                               )
 -vs-                                          )
                                                    MEMORANDUM IN SUPPORT OF
                                               )
                                                    DEFENDANTS’ MOTION TO
 JAMES HEPWORTH, an individual;                )
                                                    DISMISS
 MICHELA SWARTHOUT, an individual;             )
 SWARTHEP, LLC, a Wyoming limited              )
 liability company; HZ GLOBAL, LLC, a          )
 Wyoming limited liability company; LUXE       )
 IMPORTS, LLC, an Idaho limited liability      )
 company; LUXE IMPORTS, LLC, a Montana         )
 limited liability company; WANTHUB, INC.,     )
 a Delaware corporation; TREASURE              )
 VALLEY POWDER COATING, LLC, an                )
 Idaho limited liability company; MCWORTH      )
 PROPERTIES, LLC, a Wyoming limited            )
 liability company; YUANCELA, LLC, a           )
 Wyoming limited liability company; CLOUD      )
 PEAK LAW GROUP, P.C., a Wyoming               )
 professional corporation; and DOES 1-10,      )
                                               )
 Defendants.                                   )
 __________________________________            )



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 1
        Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 2 of 19



        COME NOW Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe

Imports, LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC (“Defendants” or

“these Defendants”), by and through their counsel of record, the law firm Dinius Law, and

submit this Memorandum in Support of Defendants’ Motion to Dismiss.

                                I.      PLAINTIFF’S CLAIMS

        As set forth in her Verified Complaint and Demand for Jury Trial, Plaintiff claims arise

from her ex-husband, Defendant James Hepworth, allegedly failing to abide by the terms of the

Divorce Judgment entered on October 29, 2015. Plaintiff alleges Mr. Hepworth failed to notify

her when he received $1,795,666.10 from the sale of stock shares in which Plaintiff had a one-

half ownership interest. Said funds were deposited into Mr. Hepworth’s Keybank account ending

in 5342. Complaint, ¶¶ 18-33.

        Plaintiff further alleged that instead of Mr. Hepworth paying her rightful one-half of the

proceeds from the sale of the shares, he, in concert with Michela Swarthout, his girlfriend/fiancé,

and a myriad of other companies, most of which were LLC’s allegedly created by them, began a

pattern of deception, transfers and spending in order to hide his receipt and use of the proceeds.

Id. ¶¶ 30, 34.

        Plaintiff alleged she did not learn of the sale of the stock proceeds and Mr. Hepworth’s

receipt of the stock sale proceeds until April 2019 after Mr. Hepworth had nearly exhausted the

stock sale proceeds through a myriad of transfers and other lavish spending. Id., ¶ 36.

        Defendants include Mr. Hepworth, Ms. Swarthout, along with seven LLC’s, one

corporation and one professional corporation. The LLC’s include four Wyoming LLC’s:

Swarthep, LLC, HZ Global. LLC, McWorth Properties, LLC and Yuancela, LLC. Two Idaho

LLC’s were named as defendants: Luxe Imports, LLC, and Treasure Valley Powder Coating,




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 2
        Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 3 of 19



LLC. The seventh LLC named as a defendant was a Montana LLC, Luxe Imports, LLC. The

corporate defendant is Wanthub, Inc., a Delaware corporation. The last named defendant is a

Wyoming professional corporation, Cloud Peak Law Group, P.C. Id., ¶¶ 2-12.

       Plaintiff alleged that Mr. Hepworth and/or Ms. Swarthout are the only persons with

control over the bank accounts and other assets held by Swarthep, HZ Global, Idaho Luxe,

Montana Luxe, TV Power Coating and McWorth Properties. She further alleged that Ms.

Swarthout, along with non-party, Brandon Zehm, controls the bank accounts and other assets of

Yuancela. Id., ¶ 14.

       Plaintiff further asserted that after learning of Mr. Hepworth’s receipt of the stock share

proceeds in April 2019, she filed a petition to enforce judgment of divorce in the divorce case.

Plaintiff alleged almost immediately thereafter, Mr. Hepworth and Ms. Swarthout “fled” the state

of Idaho and continue to live at an undisclosed location outside the state. Id., ¶¶ 67-68.

       In paragraphs 37-71 of the Complaint, Plaintiff described a several transfers of money by

Mr. Hepworth, Ms. Swarthout and the LLC’s starting soon after Mr. Hepworth’s receipt of the

stock proceeds in early November 2017 and continuing through the July 2019.

       Regarding damages, Plaintiff has recovered or expects to recover about $600,000 of her

one-half of the stock proceeds. She asserts that in excess of $300,000 remains unpaid with no

real likelihood of her collecting it from Mr. Hepworth individually. Id., ¶ 73. Claiming that Mr.

Hepworth and Ms. Swarthout, and the other defendants, were improperly and unlawfully

enriched by the actions of Mr. Hepworth and Ms. Swarthout, Plaintiff asserts that she is entitled

to restitution and disgorgement in an amount equal to the amounts the Defendants received in

connection with the scheme described in her Complaint. Id., ¶¶ 75-77.

       Plaintiff’s Complaint includes five counts: I — violation of Idaho’s Uniform Voidable




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 3
         Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 4 of 19



Transaction Act, Complaint, ¶¶ 79-86; II — Conversion, Id., ¶¶ 87-91; III — Conspiracy, Id., ¶¶

92-95; IV — violations of U.S. Racketeer Influenced and Corrupt Organization Act, Id., ¶¶ 96-

113; and, V — violations of Idaho Racketeering Act, Id., ¶¶ 114-121.

                                          II.      RELEVANT FACTS

Amy Hepworth v. James Hepworth, Ada County Case No. CV-DW-2015-5437.

        1.       Defendant Hepworth was previously married to Amy (Hepworth) Evans, the

Plaintiff herein; the parties were divorced in Ada County Case No. CV-DW-2015-5437 on or

about October 29, 2015. 1

        2.       The Divorce Judgment specifically awarded each party, one-half (½) of the C

Ordinary Shares and one-half (½) of the D Purchase Shares in Redtop Holdings Limited. 2

        3.       Hepworth and Evans, in one way or another, have been and continue to be in a

perpetual state of litigation since the decree was entered more than 4½ years prior. 3

        4.       Sometime in April, 2019, Evans discovered that Hepworth had, on or before

November 1, 2017, liquidated all of the Redtop Holding Limited shares without notifying Evans

he had done so. 4

        5.       Redtop Holdings deposited the Initial payment – One Million, Seven Hundred

Ninety-five Thousand, Six Hundred Sixty-six dollars and ten cents ($1,795.666.10) into

Hepworth’s individual Keybank account (the “Keybank 5342 account”). 5

        6.       On April 11, 2019, Plaintiff filed a Petition to Enforce Judgment related to

Defendant Hepworth’s receipt of stock share proceeds; this matter, among others remains



1
  Verified Complaint & Demand for Jury Trial, Dkt. 1, p. 4, ¶ 18.
2
  Id.,pp. 4-5, ¶¶ 19-23.
3
  Declaration of Counsel.
4
  Verified Complaint & Demand for Jury Trial, Dkt. 1, p. 5, ¶¶ 24-26.
5
  Id., p. 6, ¶¶ 31-33.


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 4
         Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 5 of 19



pending in Ada County Case No. CV-DW-2015-5437. 6

        7.       As part of the aforementioned litigation, Ms. Evans served subpoenas duces

tecum to Keybank and Idaho Trust Bank. 7

        8.       On December 4, 2019, Evans filed an Affidavit and Motion for Order for Debtor’s

Exam in the divorce case. 8

        9.       According to the iCourt, Ada County Case No. CV-DW-2015-5437 is scheduled

for a Court Trial on January 8, 2020. The subject matter for the Court Trial is not clear from a

review of the iCourt website. 9

        10.      In Ada County Case No. CV-DW-2015-5437, Plaintiff Evans obtained a money

judgment against Hepworth for the amount of Redtop Holdings liquidation to which she was

entitled pursuant to the Divorce Judgment. 10

        11.      Plaintiff Evans has been successful in already recovering a majority of the money

judgment from Hepworth’s bank accounts. 11

Swarthout and Entities.

        12.      Swarthep, LLC is solely owned by Michela Swarthout. Swarthep, LLC is a

Wyoming LLC formed on October 31, 2017 with its principal office located at 905 Broadway St

STE 100 Sheridan, WY 82801. 12

        13.      James Hepworth is identified as the Sole Member of Swarthep, LLC in the notice

of employee identification number from the Department of the Treasury Internal Revenue



6
  Declaration of Counsel, icourt website.
7
  Id.
8
  Id.
9
  Id.
10
   Dkt 1, p. 13, ¶ 72.
11
   Id., ¶ 73.
12
   Declaration of Michela Swarthout, Exhibit A.



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 5
          Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 6 of 19



Service, dated October 31, 2017. 13

          14.        HZ Global, LLC is owned by Michela Swarthout and Brandon Zehm. HZ Global,

LLC is a Wyoming LLC formed on November 22, 2017 with its principal office located at 201

East 5th St STE 1200 Sheridan, WY 82801. 14

          15.        Luxe Imports, LLC (“Idaho Luxe”) is solely owned by Michela Swarthout. 15

          16.        Luxe Imports, LLC (“Montana Luxe”) is solely owned by Michela Swarthout. 16

          17.        Michela Swarthout owns percentage of in Wanthub, Inc. 17

          18.        Michela Swarthout does not own any interest in Treasure Valley Powder Coating,

LLC. 18

          19.        Michela Swarthout does not own any interest in McWorth Properties, LLC. 19

          20.        Yuancela, LLC owns percentage of in Wanthub, Inc. Yuancela, LLC is a

Wyoming LLC formed on March 13, 2018 with its principal office located at 201 East 5th St

STE 1200 Sheridan, WY 82801. 20

          21.        Michela Swarthout, nor any of the entities named as defendants herein, were

parties in the matter of Hepworth v. Hepworth, CV-DW-2015-05437. Neither Michela Swarthout

nor the entities are bound by the terms or conditions of the Divorce Judgment. 21

          22.        Michela Swarthout did not engage in any deceptions to make any transfers or to

spend any money as described in Plaintiff’s Complaint. 22


13
   Id., Exhibit B.
14
   Id., Exhibit C.
15
    Id.
16
   Id.
17
   Id.
18
   Id.
19
   Id.
20
   Id., Exhibit D.
21
   Id.
22
   Id.



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 6
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 7 of 19




                                       III. ARGUMENT

       A.      Legal Standard.

       Under Rule 12(b)(6), the Court may dismiss a complaint if it fails to “state a claim upon

which relief can be granted.” See Federal Rule of Civil Procedure 12(b)(6). The relevant inquiry

is whether the plaintiff’s allegations are sufficient under Federal Rule of Civil Procedure 8(a),

which sets forth the minimum pleading requirement, i.e., has the plaintiff provided a “short and

plain statement of the claim showing that the pleader is entitled to relief,” and “give the

defendant fair notice of what the. . . claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed. 2d 929 (2007).

       When reviewing the motion to dismiss, the Court must accept as true all non-conclusory,

factual (not legal) allegations made in the Complaint. Ashcroft v. Iqbal, 156 U.S. 662, 678-79,

129 S.Ct. 1937, 173 L.Ed. 2d 868 (2009), and draw all reasonable inferences in favor of the non-

moving party, Mohamed v. Jeppesen Dataplan, Inc., 579 F.3d 943, 949 (9th Cir. 2009). “While a

complaint attacked by Rule l2(b)(6) motion to dismiss does not need detailed factual allegations,

a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. A complaint must contain sufficient factual

allegations to provide plausible grounds for entitlement to relief. Twombly, 550 U.S. at 555-56,

127 S.Ct. 1955.     The court is not “required to accept as true allegations that are merely

conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden

State Warriers, 266 F.3d 979, 988 (9th Cir. 2001) (citing Clegg v. Cult Awareness Network, 18

F.3d 752, 754-55 (9th Cir. 1994)), amended on other grounds by 275 F.3d 1187 (9th Cir. 2001).




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 7
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 8 of 19



       B.      The Court Does Not Have Personal Jurisdiction Over Swarthep, LLC, HZ
               Global, LLC or Yuancela, LLC.

       General jurisdiction over a corporation, such as Swarthep, LLC, HZ Global, LLC or

Yuancela, LLC, is generally limited to a forum which is the corporation’s place of incorporation

or its principal place of business. BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558, 198 L.Ed.2d 36

(2017). Only in an “exceptional case” can a court exercise general jurisdiction in a forum that is

not the “corporation’s place of incorporation [or] its principal place of business.” Id. An

example of an exceptional case is when war forces a “corporation’s owner to temporarily

relocate the enterprise from the Philippines to Ohio,” which becomes the “center of the

corporation’s wartime activities.” Id. (quoting Perkins v. Benquet Consol Mining Co., 342 U.S.

437, 448 (1952)).

       In BNSF Railway, the Court denied the exercise of personal jurisdiction by a Montana

court over a corporation that had active operations, thousands of workers, thousand miles of

railroad track, and hundreds of millions of dollars of property in the state. See id. at 1554. The

corporation, however, was neither incorporated in nor had its principal place of business in

Montana. The Supreme Court held that courts must assess ''a corporation's activities in their

entirety'' and that a corporation that operates in many jurisdictions, like BNSF, cannot be at home

in all of them. The mere fact that a corporation has contacts with a foreign state will ''not suffice

to permit the assertion of general jurisdiction'' over claims ''unrelated to any activity occurring''

there. Id. at 1559 (internal citation omitted). In other words, general ''all purpose'' jurisdiction

over an out-of-state corporate defendant will no longer obtain simply because that corporation

maintains a presence even a significant presence in the forum.

       In this case, general jurisdiction over Swarthep, LLC, HZ Global, LLC or Yuancela, LLC

does not exist because none of these limited liability companies were formed under Idaho’s laws;



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 8
        Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 9 of 19



their principal offices/place of business are not in Idaho and exceptional circumstances do not

exit to justify jurisdiction.

        C.      Plaintiff Has Failed To State A Claim Against These Defendants Under
                RICO For Which Relief May Be Granted.

        Plaintiff’s federal RICO claim alleges that the “Enterprise Defendants,” which consist of

all defendants except Wanthub. Inc., engaged in a pattern of racketeering activity involving wire

fraud and mail fraud to advance a scheme to defraud Plaintiff of her rightful funds. Complaint,

¶¶ 98-101.     Plaintiff specifically alleged violations of 18 U.S.C. § 1962(a) and (c) and a

conspiracy under (d). In order to establish a civil RICO claim, a plaintiff must establish: (1)

conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity. Sedima, S.P.R.L. v.

Imrex Co., Inc., 473 U.S. 479, 496, (1985). “The failure to establish any of these elements is

fatal to a RICO claim. See Rae v. Union Bank, 725 F.2d 478, 480-81 (9th Cir.1984) (affirming

Rule 12(b) dismissal of RICO claim where plaintiff failed to meet the "enterprise"

requirement).” Streck v. Peters, 855 F.Supp. 1156 at 1160 (D. Haw. 2994).

        “Racketeering activity” is defined as a number of specific criminal acts under federal and

state laws. See 18 U.S.C. § 1961(1). Here, Plaintiff bases her RICO claim on the predicate

crimes of mail and wire fraud (18 U.S.C. §§ 1341, 1343). The elements of mail and wire fraud

consist of (1) a scheme or artifice devised with (2) the specific intent to defraud and (3) use of

the United States mails or interstate wires in furtherance thereof. Orr v. Bank of America, NT &

SA, 285 F.3d 764, 782 (9th Cir. 2002) (citation omitted). Because Plaintiff’s predicate crimes are

based upon allegations of fraud, they must be pled with particularity. FED. R. CIV. P. 9(b);

Odom v. Microsoft Corp., 486 F.3d 541, 553–54 (9th Cir. 2006).

        “Liability under § 1962(c) requires (1) the conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” Sun Sav. & Loan Ass’n v. Dierdorff, 825 F.2d 187, 191 (9th



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 9
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 10 of 19



Cir. 1987) (citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)). “‘Racketeering

activity’ is defined in 18 U.S.C. § 1961(1)(B) as including any act ‘indictable’ under certain

enumerated federal criminal statutes, including 18 U.S.C. § 1341, which makes mail fraud a

criminal offense, and 18 U.S.C. § 1343, which makes wire fraud a crime.” Schreiber Distrib. Co.

v. Serv-Well Furniture Co., Inc., 806 F.2d 1393, 1399 (9th Cir. 1986).

        In Baker v. Patterson, 2017 WL 2903340, *5 (D. Idaho 2017), the Court explained that

Section 1962(a) provides it is unlawful “for any person who has received any income derived,

directly or indirectly, from a pattern of racketeering activity ... in which such person has

participated as a principal ... to use or invest ... any part of such income ... in ... operation of...any

enterprise.” Section 1962(c) prohibits a person employed by or associated with any enterprise

engaged in interstate commerce to conduct or participate in the conduct of the enterprise through

a pattern of racketeering activity. Thus, both of these alleged RICO substantive offenses require

pleading and proof that the defendant engaged in a “pattern of racketeering activity.” A person

cannot have engaged in a pattern of predicate racketeering activity without knowledge of the

conduct that makes the predicate acts illegal.

        The Baker Court held that Plaintiffs failed to plead any plausible factual basis for the

Petersen Defendants’ knowledge of and joinder in Dr. Patterson’s predicate acts so as to profit

from the fraudulent sale of non-FDA approved products. The Court characterized this failure as a

fatal flaw to the RICO claims against the Petersen Defendants, making them subject to dismissal.

Id. at ** 5-6.

        The Baker Court also noted that the allegations of wire and mail fraud as predicate acts

under RICO must satisfy the heightened pleading standards of Rule 9(b). Noting that Plaintiffs’

amended pleading contained no additional factual allegations, let alone ones with the requisite




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 10
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 11 of 19



degree of particularity, of any misrepresentations or knowing participation in any

misrepresentations by the Petersen Defendants or any allegations that any fraudulent

communications were by wire or mail or how and when there was any specific use of the wires

or the mails in furtherance of the alleged fraud, the Court held that Plaintiffs’ substantive RICO

claims must he dismissed for failure to plead them adequately, pursuant to Rules 8, 9(b), and

12(b)(6). Id. at *6.

        The Baker Court next turned to Plaintiffs’ RICO conspiracy claim under Section 1

962(d). Citing the Ninth Circuit’s decision in United States v. Christensen, 828 F.3d 763, 780

(9th Cir. 2015), the Court noted that for a plaintiff to establish RICO conspiracy claims against a

given defendant, the defendant must be aware of the essential nature and scope of the enterprise

and intend to participate in it. This rule is designed to avoid an unjust association of the

defendant with the crimes of others. Applying this rule to the allegations in Plaintiffs’ amended

complaint, the Baker Court held there was a lack of any allegations plausibly suggesting that the

Petersen Defendants were aware of the essential nature and criminal purpose of the enterprise

consisting of just Dr. Patterson, Patterson. P.A., or both Patterson Defendants, or intended to

participate or commit any predicate fraud offenses. Therefore, the Court ruled that the RICO

conspiracy claim must also be dismissed for failure to state a claim upon which relief can be

granted. Id. at ** 7-8.

        Here Plaintiff’s federal RICO claims suffer from the same deficiencies as those in Baker.

Plaintiff has offered no specific factual assertions to support her claim that any, let alone nearly

all, of the deception, transfers and spending outlined in her Complaint were done with the

knowledge, intent, advice and assistance of Ms. Swarthout and the entities she is associated with.

Such assertions, without a factual basis therefor are properly deemed conclusory allegations.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 11
         Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 12 of 19



Plaintiff has not asserted any facts showing that these Defendants were aware of Mr. Hepworth’s

divorce terms or his sale of the stock shares. Moreover, Plaintiff has failed to provide any

specifics showing that these Defendants were aware of any plan to deprive Plaintiff of her

rightful share of the stock proceeds, that these Defendants agreed with the objective of the

alleged conspiracy or that these Defendants engaged in any wire or mail fraud or a pattern of

racketeering activity. In this regard, Plaintiff has not alleged any particular facts supporting her

conclusory allegations that these Defendants acted in any way to prevent or delay Plaintiff from

receiving her rightful share of the proceeds. Plaintiff’s allegations amount to nothing more than

an unjust association of these Defendants with the alleged crimes of Mr. Hepworth.

         Based on the foregoing, these Defendants respectfully urge the Court to dismiss

Plaintiff’s Count IV RICO claim against these Defendants.

   1. Plaintiff Lacks Standing to Pursue RICO Claims As Against These Defendants.

           For a plaintiff to have standing to allege a violation of § 1962(c), the plaintiff
           must show ‘(1) that his alleged harm qualifies as injury to his business or
           property; and (2) that his harm was `by reason of' the RICO violation, which
           requires the plaintiff to establish proximate causation.’ Canyon County v.
           Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008). However, ‘[f]inancial
           loss alone . . . is insufficient’ to allege an injury to property. Id. at 975. In
           addition, ‘[p]roximate causation requires “some direct relation between the
           injury asserted and the injurious conduct alleged.”’ Id. at 891 (quoting Holmes
           v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992)).

Summerfield v. Strategic Lending Corporation, No. C09-02609 HRL, at *4 (N.D. Cal. Apr. 2,

2010).

         Here, Plaintiff’s RICO claim arises out of a domestic relations case between the Plaintiff

and Defendant Hepworth. Plaintiff alleged that Defendants engaged in acts of mail fraud or wire

fraud to conceal income derived from the liquidation of Redtop Holdings Limited shares as

awarded in the Divorce Judgment in Ada County Case No. CV-DW-2015-5437, resulting in




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 12
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 13 of 19



damages and loss to Plaintiff for her share of proceeds.

       In this instance, it is clear from Plaintiff’s complaint that the alleged injury to property as

asserted therein is related solely to a perceived financial loss. Not only is financial loss alone

insufficient to establish a RICO claim, Plaintiff has a judgment in CV- DW-2015-5437…..for the

amount owed pursuant to the divorce decree. With a judgment in hand, Plaintiff has not suffered

an injury to a business or property.

       2. The Alleged RICO Violations are Not the Proximate Cause of the Harm Alleged
          by Plaintiff.

       In order for any plaintiff to have standing to recover under In order for any plaintiff to

have standing to recover under § 1964(c), the alleged RICO violation must be the proximate

cause of the plaintiffs’ injuries. Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992);

see also Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457 (2006). “When a court evaluates a

RICO claim for proximate causation, the central question it must ask is whether the alleged

violation led directly to the plaintiff's injuries.” Anza, 547 U.S. at 461. As the Supreme Court

recently held, a defendant “cannot escape the proximate cause requirement merely by alleging

that the fraudulent scheme embraced all those indirectly harmed by the alleged conduct.

Otherwise our RICO proximate cause precedent would become a mere pleading rule.” Hemi

Group, LLC v. City of New York, 130 S. Ct. 989, 991 (2010). Confirming that the standards

enunciated by Anza are still applicable, the Court went on to find that “[o]ur precedent makes

clear, moreover, that ‘the compensable injury flowing from a [RICO] violation . . .‘necessarily is

the harm caused by [the] predicate acts.’’” Id. (citing Anza, 547 U.S. at 457 (quoting Sedima,

S.P.R.L. v. Imrex Co., 473 U.S. 479, 497 (1985))). Thus any theory of causation that requires the

court to move “well beyond the first step” to determine proximate cause is too indirect and

“cannot meet RICO’s direct relationship requirement.” Id. at 989.


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 13
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 14 of 19



       Furthermore, merely alleging that the purported predicate acts directly caused the harm to

the Plaintiffs is insufficient because “that assertion is a legal conclusion about proximate cause.”

Id. at 992. The Court concluded that although it “has interpreted RICO broadly,” the Court has

“also held that its reach is limited by the ‘requirement of a direct causal connection’ between the

predicate wrong and the harm.” Id. at 994 (quoting Anza, 547 U.S. at 460).

       The alleged mail and wire fraud described as the predicate acts in Plaintiff’s verified

complaint and the purported conclusory facts in support thereof were not the cause of Plaintiff’s

injury, if there has even been an injury. Plaintiff has already received a money judgment against

Hepworth in the amount she was entitled when the Redtop Holdings shares were sold. These

Defendants maintain Plaintiff has not suffered an injury, and even if she did, the predicate acts

alleged by Plaintiff in furtherance of her RICO claims occurred after Hepworth deposited the

proceeds of the sale of the shares into his individual Keybank account. The alleged predicate acts

at issue herein, may have furthered, facilitated or concealed the apparent injury that occurred on

or about November 1, 2017, but the acts did not cause the injury.

       D. This Court Should Abstain from Exercising Jurisdiction Pursuant to Colorado
          and Burford Abstention Doctrines.

       “Even when a federal question is presented, federal courts decline to hear disputes which

would deeply involve them in domestic matters.” Thompson v. Thompson, 798 F.2d 1547, 1558

(9th Cir. *52 1986). Traditionally, federal courts have abstained from exercising jurisdiction

over domestic relation controversies, such as is the case herein. In Gonzalez Canevero v.

Rexach, 793 F.2d 417 (1st Cir.1986), the ex-wife filed a diversity action against her ex-husband,

alleging that she was a fifty (50%) percent shareholder in a corporation controlled by her former

husband; that the corporation owned a piece of real estate, which she had requested an

accounting regarding the affairs of the corporation with a view toward partitioning and



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 14
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 15 of 19



distributing her property, but that her ex-husband had refused her request. She sought money

damages equal to her half interest in the property or an order to partition the property. The First

Circuit Court concluded:

       We have held, in discussing the exception, that ‘federal courts should abstain
       from adjudicating claims that are closely related to, though not within, the
       jurisdictional exception.’ Sutter v. Pitts, 639 F.2d 842, 843 (1st Cir.1981) We
       have also noted that ‘it has been held that a federal court even where it has
       jurisdiction may abstain for reasons of comity and common sense from cases
       better handled by the state courts having authority over matrimonial and family
       matters.’ Armstrong v. Armstrong, 508 F.2d 348, 350 (1st Cir.1974). Accord Fern
       v. Turman, 736 F.2d 1367 (9th Cir.1984) cert. denied [469 U.S. 1210] 105 S. Ct.
       1177 [84 L. Ed. 2d 326] (1985); Bossom v. Bossom, 551 F.2d 474 (2d Cir.1976).
       Federal Courts have held that even though they will entertain jurisdiction when
       the plaintiff is able to characterize the action as one for damages caused by the
       spouse's tortious conduct, they will decline jurisdiction if the tortious conduct is
       part of an ongoing series of disputes centering around the marital
       relationship. Jagiella v. Jagiella, 647 F.2d 561 (5th Cir.1981); Kilduff v.
       Kilduff, 473 F. Supp. 873 (S.D.N.Y.1979); Mauro v. Mauro, 762 F. Supp.
       173 (E.D.Mich.1991). In view of the above discussion, this Court would have
       abstained under the Burford abstention doctrine, if we had not resolved the
       controversy on the merits.

       Similarly, in Peterson v. Baumann, Case No. 3:12-cv-01086-HA (D. Or. Sep. 30, 2012),

the aforementioned exception endabled a district court to decline jurisdiction where "the issues

involved are closely related to issues within the domestic relations exception and considerations

of comity and policy counsel against federal court intervention." Fern v. Turman, 736 F.2d 1367,

1370 (9th Cir. 1984) (citations omitted); see also Elk Grove Unified Sch. Dist. v. Newdow, 542

U.S. 1,13 (2004) (noting that the exception allows a district court to decline to hear a case

involving "elements of the domestic relationship" even when divorce, alimony, or child custody

is not strictly at issue); Friedlander v. Friedlander, 149 F.3d 739, 740 (7th Cir. 1998) (holding

that a district court should decline jurisdiction when a suit consists of ancillary domestic relations

proceedings, such as a suit for the collection of unpaid alimony). These Defendants contend that


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 15
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 16 of 19



this case qualifies for the domestic relations exception because Plaintiff seeks enforcement of the

Divorce Judgment with respect to the division of parties' property involved in the state divorce

case, as well as Defendant Hepworth’s perceived violation of the Divorce Judgment.

        This case is about former spouses continuing to battle over compliance with and

enforcement of the Divorce Judgment entered more than four years ago. It seems clear from the

pleadings that the Plaintiff is not just interested in getting the funds she was entitled to upon the

sale of the Redtop Holdings share; she’s out for blood from her ex-husband and from anyone he

is close to. Holding Hepworth to task under the Divorce Judgment is not Ms. Swarthout’s battle

to fight.

        The dispute between Plaintiff and Hepworth is theirs alone and must be dealt with in the

court currently holding jurisdiction to resolve such matters. Ms. Swarthout was not a party to the

divorce and bears no responsibility to Plaintiff for the satisfaction of the terms ordered therein.

Further, Ms. Swarthout is not responsible to ensure or force Hepworth’s compliance with the

Divorce Judgment. Plaintiff’s attempt to circumvent the state court by filing a federal RICO

action against Ms. Swarthout and her various entities appears to be nothing more than an attempt

to pressure or otherwise coerce Ms. Swarthout into covering the debts and obligations owed

Plaintiff by Hepworth. The RICO Act was not created to be a mechanism by which to collect

debts by extortion resulting from a highly contention, litigious divorce case. It is incumbent

upon the Plaintiff to execute on the judgment by methods provided for under state law, rather

than pursuing a federal suit against individuals and entities engaged in business with her ex-

husband.

        “For plaintiffs seeking to score a tactical edge or to deal the heaviest possible vengeful

blow to the defendant's personal reputation, shocking RICO accusations may serve to strengthen




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 16
       Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 17 of 19



their hand or induce sooner capitulation in any settlement discussions. The extraordinary costs

associated with defending complex charges may also inflict added pain and provide defendants

greater incentive to curtail RICO litigation.” Gross v. Waywell, 628 F. Supp. 2d 475, 480

(S.D.N.Y. 2009).

       E. Plaintiff Also Has Failed To State A Claim Against These Defendants Under Her
          State Law Claims For Which Relief May Be Granted.

       Plaintiff has failed to properly plead any of her four state law claims asserted against

these Defendants. As previously explained, Plaintiff has offered no facts to support any of the

conclusory allegations set out in Paragraph 34 of her Complaint. Plaintiff alleges these

Defendants acted in concert with Hepworth to hide and exhaust Hepworth’s Redtop Holdings

proceeds but has offered no facts to support her claims of conspiracy among the Defendants.

Plaintiff’s state RICO claims are not supported with any facts to satisfy the heightened pleading

requirements of Fed. R. Civil P. 9(b). Plaintiff’s allegations are properly characterized as

conclusory and/or legal conclusions, which have not been adequately supported by sufficient

factual allegations to provide plausible grounds for entitlement to relief. Plaintiff has not met her

obligation to provide factual grounds for her claim of entitlement to relief against these

Defendants. Instead, Plaintiff has improperly relied upon labels and conclusions and formulaic

recitation of the elements of her various causes of action which are not adequate under Twombly

and Iqbal.

                                       IV. CONCLUSION

       Based on the foregoing, these Defendants respectfully request that this Court grant its

motion to dismiss.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 17
     Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 18 of 19



      DATED this 6th day of December, 2019.

                                              DINIUS LAW

                                                     /s/ Sarah Hallock-Jayne
                                              By_________________________________
                                              Kevin E. Dinius
                                              Sarah Hallock-Jayne
                                              Attorneys     for   Defendants Michela
                                              Swarthout, Swarthep, LLC, HZ Global,
                                              LLC, Luxe Imports, LLC (ID), Luxe
                                              Imports, LLC (MT) and McWorth
                                              Properties, LLC




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 18
         Case 1:19-cv-00380-DCN Document 30-1 Filed 12/06/19 Page 19 of 19



                                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 6th day of December, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


 Matthew T. Christensen
 Branden M. Huckstep
 Attorneys for Plaintiff
 mtc@angstman.com
 bmh@angstman.com

 Brent O. Roche
 Nathan R. Palmer
 Attorney for Defendant Cloud Peak Law Group, P.C.
 brent@racineolson.com
 nathan@racineolson.com

 Matthew L. Waters
 Thomas J. Lloyd, III
 Attorneys for Defendant James Hepworth
 mlw@elamburke.com
 tjl@elamburke.com



                                                            /s/ Sarah Hallock-Jayne
                                                            _______________________________________
                                                            Sarah Hallock-Jayne




cm/T:\Clients\S\Swarthout, Michela 25779\Non-Discovery\Memorandum re Motion to Dismiss.docx




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 19
